Citation Nr: 0726948	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-27 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for coronary artery 
disease status post myocardial infarction and coronary artery 
bypass graft (CAD s/p MI). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1969 to 
November 1970.  He also had verified service in the Army 
National Guard from June 1985 to September 1991, with 
unverified periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA).

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of July 2003 and May 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In the July 2003 rating decision, the RO, in pertinent part, 
denied a rating in excess of 70 percent for PTSD and denied 
the veteran's claim for a TDIU.  The veteran perfected an 
appeal as to these issues in July 2004 and requested a 
videoconference hearing before the Board.

In the May 2004 decision, the RO declined to reopen the claim 
for service connection for CAD s/p MI since new and material 
evidence had not been received. The veteran perfected an 
appeal in November 2004 and requested a hearing before the 
Board in Washington, D.C. in which he noted "(records 
only)."

In January 2005, following certification of this case to the 
Board, the veteran submitted additional evidence directly to 
the Board without a waiver.  New evidence was also received 
by the Board in December 2006 and May 2007 from the veteran 
without a waiver.  However, in the veteran's representative's 
August 2007 informal hearing presentation (IHP), initial RO 
consideration of all evidence from January 2005 to the 
present was waived.  

Additionally, the veteran's representative clarified in the 
August 2007 IHP that the veteran does not wish to appear for 
any type of hearing before the Board. Thus, the Board finds 
that any prior hearing requests before the Board have been 
withdrawn.   

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 

REMAND

In regards to the petition to reopen, entitlement to service 
connection for CAD s/p MI had previously been denied by the 
RO in a final rating action in August 2002.  In January 2004, 
the veteran sought to reopen his claim for service connection 
for a heart condition.  Thereafter, in May 2004, the RO sent 
him a 38 U.S.C.A. § 5103(a) notice letter related to that 
claim; however, it did not inform him of the basis for the 
prior denial of his claim and what evidence is necessary to 
substantiate that element or elements required to establish 
service connection that were previously found insufficient. 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Hence, due process 
of law requires a remand of the petition to reopen for full 
compliance with the VCAA's notice requirements.  The Board 
emphasizes that action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).

In addition, although May and June 2003 letters provided the 
veteran with general VCAA notice as to VA's duties to notify 
and assist in regards to his claims for an increased rating 
for PTSD and a claim for a TDIU rating, they failed to 
provide him with notice of the type of evidence necessary to 
establish an increased rating or the criteria for a TDIU.  
Hence, these matters must be also be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, the veteran must be provided information as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date in the event the 
claim(s) are granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Further, the Board finds that specific development is 
warranted. In May 2002 the RO attempted to verify the 
veteran's duty status (i.e., ACDUTRA or INACDUTRA) with the 
Army National Guard when he was hospitalized in April 1991 
for complaints of chest pain.  However, no response with this 
information was received.  The Board notes that an April 1991 
service medical record reflects that the veteran was on 
'active duty' when the chest pains began, but the rating 
decisions indicates that the veteran was in a period of 
INACDUTRA. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Active military service includes 
active duty, any period of active duty for training 
("ACDUTRA") during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training ("INACDUTRA") during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a) 
(2006). 

In light of the above, the Board finds that the RO must make 
another attempt to verify the veteran's duty status with the 
Army National Guard during the month of April 1991.  The RO 
should contact the National Personnel Records Center (NPRC) 
and any other appropriate federal depositories in an attempt 
to obtain any service personnel records related to Army 
National Guard service, and to verify the dates of such 
service in April 1991, to include periods of active duty, 
ACDUTRA and INACDUTRA.

The Board further notes that in a December 2006 statement the 
veteran contended that he was unable to work because of his 
service-connected PTSD as well as due to nonservice-connected 
back and heart conditions.  A review of the medical evidence 
in this case reflects that the veteran was last provided a VA 
PTSD examination in June 2003.  The "duty to assist" requires 
a "thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  Therefore, the Board finds that a new medical 
examination is warranted. Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).

Accordingly, the RO should arrange for the veteran to undergo 
a VA PTSD examination, by a psychiatrist, at an appropriate 
VA medical facility. The veteran is hereby advised that a 
failure to report to any scheduled examination, without good 
cause, may result in a denial of the claim for a higher 
initial rating.  See 38 C.F.R. § 3.655(b) (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

In December 2004, the veteran submitted a request to the 
Board that all records be obtained from the Anderson VA 
Medical Center (VAMC) Outpatient Clinic (OPC).  The veteran 
also submitted partial VA records dated in April 2007 for 
mental health treatment received at the Columbia, South 
Carolina VAMC.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claims, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding treatment and counseling 
records for PTSD from the Anderson, Columbia, and Greenville 
VAMC and OPC from April 2004 to the present, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.

A Social Security Administration letter reflects that the 
veteran was awarded SSA disability benefits in March 2003.  
However, SSA was not contacted for the purposes of obtaining 
their decision and all associated medical reports.  In order 
for VA to properly assist the veteran, it is imperative that 
the SSA's decision be obtained as well as all medical reports 
which were used to support such decision. Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

As the outcome of the veteran's claim for an increased rating 
for his service-connected PTSD and his petition to reopen 
could have a significant impact on his claim for a TDIU, the 
Board finds these issues to be inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The veteran should be provided with a 
corrective VCAA notice(s) concerning 
claims to reopen, increased rating claims 
for PTSD, and a claim for TDIU on appeal 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and 38 
C.F.R. § 3.159(b).

The letter must explain what evidence is 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial of service 
connection, Kent, supra., and also 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman, supra.

2. The RO should obtain from the 
Anderson, Columbia, and Greenville VAMC 
and OPC all records of treatment and 
counseling pertaining to the veteran's 
service-connected PTSD from April 2004 to 
the present. In requesting these records, 
the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities. All records/responses 
received should be associated with the 
claims file.
 
3.  The RO should contact the NPRC and 
any other appropriate federal 
depositories to verify all periods of 
active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) with 
the Army National Guard, to specifically 
include all periods during the month of 
April 1991.

4.  The RO should contact the Social 
Security Administration and request 
copies of the veteran's original 
applications, all administrative 
decisions, and all medical records 
considered in his March 2003 disability 
determination award. 

5.  After all available records and/or 
responses are associated with the claims 
file, the RO should schedule the veteran 
for a VA psychiatric examination, by a 
psychiatrist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran.  The 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, to include psychological 
testing, if deemed warranted.  Findings 
from all tests and/or studies must be 
made available to the requesting 
psychiatrist prior to completion of his 
or her report. 

The examiner should clearly report all 
symptoms attributed to the service-
connected PTSD and should comment on the 
severity of the veteran's symptoms.  In 
this regard, the examiner should state 
whether the veteran's PTSD causes 
persistent hallucinations, gross 
impairment in thought processes or 
disorientation to time or place.  

The examiner should also state whether 
the veteran's current diagnosis of 
alcohol abuse and symptoms attributed to 
such abuse is caused by the veteran's 
service-connected PTSD.

In addition, the examiner should offer an 
opinion concerning the veteran's 
occupational and social impairment due to 
his service-connected PTSD, to include 
whether his PTSD symptoms render the 
veteran unemployable.

The physician should also render a multi-
axial diagnosis, including assignment of 
a GAF score, an explanation of what the 
score means, and an assessment of the 
severity of the veteran's PTSD.  The 
examiner should set forth all examination 
findings, together with the complete 
rationale for all opinions expressed.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copy 
of any notice of the examination sent to 
the veteran by the pertinent VA medical 
facility

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, the 
appropriate corrective action should be 
undertaken. See Stegall v. West, 11 Vet. 
App. 268 (1998).

8. After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate each claim on appeal 
in light of all pertinent evidence 
(including that submitted directly to the 
Board since January 2005) and legal 
authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



